PEARSON, Senior Judge
(dissenting):
This case leaves a bad taste in my mouth, from its outset with the government’s search of a military defense counsel’s office to appellant’s self-representation at trial. However, I am convinced that appellant received exactly the kind and extent of legal services that he contracted with Mr. Kastl to provide, and appellant has not shown by reliable evidence that those services were deficient.
First off, the record does not support the majority’s conclusion that Mr. Kastl abandoned appellant to fend for himself in the courtroom. Instead, the record shows that Mr. Kastl and appellant agreed to limit the scope of counsel’s legal services to representing appellant at the pretrial investigative hearing and a petition to the appellate courts for extraordinary relief on the government paid civilian attorney issue. Appellant’s post-trial statements echo this as does the record of trial. See American Bar Association Model Rules of Professional Conduct Rule 1.2(c) (attorney and client may agree to limit objectives or scope of services provided).
The military judge discussed Mr. Kastl’s limited representation with appellant at several points and not once did appellant voice a contrary view, leaving the trial judge, and me, with the inescapable conclusion that appellant never retained Mr. Kastl for the actual trial. Moreover, appellant concedes in his post-trial statement submitted by motion of June 80, 1997, that Mr. Kastl volunteered to represent him at trial but appellant opted, for better or worse, for self-representation instead. In this regard, appellant did not even argue the government funded civilian attorney issue at trial. Instead, he opted to let his military attorney “consultant” run that one up the flag pole.
Next, there was no actual conflict of interest between Mr. Kastl and appellant. The thrust of Mr. Kastl’s argument on the government paid attorney issue was that the government owed it to appellant to pick up the tab for a civilian attorney because it had tainted all government lawyers in appellant’s eyes when it searched his former military defense attorney’s office. Granted, Mr. Kastl raised a novel theory. However, it is a theory which the majority partially embraces by finding that a potential conflict of interest existed here for any Air Force attorney within the chain-of-command of the Air Force lawyer who sanctioned the search — an issue of first impression for this Court.
In making the funded civilian attorney argument, Mr. Kastl never argued that he had to provide those services. Instead, the trial judge is the one who kept bringing up the issue in the context of Mr. Kastl providing the legal services if he granted the defense motion for a government paid civilian attorney. However, appellant corrected the judge several times that he was asking for “any” government paid civilian counsel, period, which might or might not be Mr. Kastl. Furthermore, several times during the trial the judge brought Mr. Kastl’s name back into the picture by asking appellant if he wanted to call Mr. Kastl for assistance and on each occasion appellant declined. Thus, the record does not support the majority’s conclusion that Mr. Kastl had a financial stake in the outcome of the case that put him in conflict with appellant.
As for the disclosure of confidential communications portion of the majority opinion, the trial judge dealt fully with that issue after appellant objected when the prosecutor *534tried to offer Captain K’s letter to Mr. Kastl, which the latter had attached to his petition for extraordinary relief. After questioning appellant about the attorney-client privilege implications of the letter, the judge found that “Mr. Kastl was clearly acting within the scope of doing with this communication what he fully believed was in his client’s best interest and he had permission from his client to do.” Thus, the majority casts an undeserved stone here.
To reverse as the majority does, I would have to conclude (1) the trial judge erred in not advising appellant that military defense counsel had a potential conflict of interest by being in the chain-of-command of the Air Force attorney who sanctioned the search, or (2) a defense attorney’s advice to an accused to represent himself at a criminal trial is incompetence per se (assuming our appellant is worthy of belief on that score). I briefly address both.
I agree with the majority that the government had to provide appellant with an attorney outside of the Air Force Legal Services Agency chain-of-command when the Agency’s Commander sanctioned the search of the military defense counsel’s office. A potential conflict of interest existed for any attorney within that chain-of-command. Thus, the trial judge should have advised appellant of Captain Monheim’s potential conflict as a detailed defense counsel and whether appellant wanted to waive it. See R.C.M. 901(d)(4)(D) Discussion; United States v. Hardy, 44 M.J. 507 (A.F.Ct.Crim.App.1996). However, the judge’s failure to do so here did not prejudice appellant.
Appellant knew that his claim for a government paid civilian attorney was based on the actions of his former military attorney’s chain-of-command and the conflict of counsel issue it raised. With that knowledge, he only pursued the paid civilian attorney avenue and never voiced any objection to Captain Mon-heim staying on the ease as an “assistant” to the lead civilian attorney. Moreover, the thrust of appellant’s argument was that he would accept no military attorney as lead counsel. Consequently, the judge hardly prejudiced appellant by failing to inform him that Captain Monheim or any other Air Force full-time defense counsel had a potential conflict of interest.
Now, for the self-representation issue. While I find it highly unusual for any attorney to advise a client to represent himself in a criminal trial, we should look at each case using the Strickland v. Washington standards, which do not involve a per se rule for any aspect of an attorney’s representation. 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Here, we have only appellant’s word as to what the attorneys advised him and his character for truthfulness comes up quite short on my credibility yardstick. Thus, before reversing for ineffective assistance of counsel on the pro se advice aspect, I would remand the case for a post-trial hearing with Mr. Kastl and Captain Monheim as witnesses to nail down the facts concerning whether they advised appellant to proceed pro se and, if so, why. Additionally, the hearing officer would determine what an attorney would have done differently in the presentation of the case than the appellant did pro se.
To sum up, many in today’s society would say that every wrong deserves a remedy; however, I believe a self-inflicted one does not. From the record before me, I cannot conclude that appellant’s pro se wound was other than self-inflicted — after all, he still wants Mr. Kastl to represent him on this appeal despite our specified issues concerning Mr. Kastl’s competence in this case.